162 F.3d 1151
Loretta Rembert, Michael Rembert, Kim Robinson, AlonzoRobinson, Guardian ad litems for Janelle Ferebee,James Ferebee, Brandy Robinsonv.Monroe Township Board of Education, James Greczek,Principal, Roger D. Lehnowsky, Vice Principal, Stephen F.Stumpo, Vice Principal, Robert W. LaPorta, Superintendent,Vincent Tarantino, Assistant Superintendent, WilliamstownHigh School, its Agents, Employees, Servants, Oak KnollMiddle School, its Agents, Employees, Servants, Jane
NO. 97-5359
United States Court of Appeals,Third Circuit.
June 16, 1998
Appeal From:  D.N.J. ,No.95cv04818

1
Affirmed.